Citation Nr: 0715861	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-32 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to VA payment for emergency medical services 
incurred as an inpatient at the Nassau University Medical 
Center (NUMC) from July 14 through July 17, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to June 
1963; May 1977 to September 1978; and October 1980 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
determination made by the VA Medical Center (VAMC) in 
Northport, New York.


FINDING OF FACT

The veteran has Medicare coverage, which provided partial 
payment for the treatment that is the subject of this claim.  


CONCLUSION OF LAW

The criteria for VA payment for emergency medical services 
incurred as an inpatient at NUMC from July 14 through July 
17, 2001 are not met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the VAMC's June 2003 determination 
denying him entitlement to have VA pay for emergency medical 
services he received during hospitalization at NUMC from July 
14 through July 17, 2001.  At his January 2007 hearing, the 
veteran provided testimony, which the Board has no reason to 
question, that he was emergently transported to and then 
hospitalized at NUMC by a private emergency medical 
transportation service, and that at the hospital, he received 
work-up for chest pain concluded to be angina after 
myocardial infarction was ruled out.  He admits that for the 
treatment, he had Medicare A coverage.  Transcript at 9.

38 U.S.C.A. § 1725. Reimbursement for emergency treatment:

(a) General authority.--(1) Subject to subsections (c) and 
(d), the Secretary may reimburse a veteran described in 
subsection (b) for the reasonable value of emergency 
treatment furnished the veteran in a non-Department facility.

(2) In any case in which reimbursement is authorized under 
subsection (a)(1), the Secretary, in the Secretary's 
discretion, may, in lieu of reimbursing the veteran, make 
payment of the reasonable value of the furnished emergency 
treatment directly--
(A) to a hospital or other health care provider that 
furnished the treatment; or
(B) to the person or organization that paid for such 
treatment on behalf of the veteran.

(b) Eligibility.--(1) A veteran referred to in subsection 
(a)(1) is an individual who is an active Department health-
care participant who is personally liable for emergency 
treatment furnished the veteran in a non-Department facility.

(2) A veteran is an active Department health-care participant 
if--
(A) the veteran is enrolled in the health care system 
established under section 1705(a) of this title; and
(B) the veteran received care under this chapter within the 
24-month period preceding the furnishing of such emergency 
treatment.

(3) A veteran is personally liable for emergency treatment 
furnished the veteran in a non-Department facility if the 
veteran--
(A) is financially liable to the provider of emergency 
treatment for that treatment;
(B) has no entitlement to care or services under a health-
plan contract (determined, in the case of a health-plan 
contract as defined in subsection (f)(2)(B) or (f)(2)(C), 
without regard to any requirement or limitation relating to 
eligibility for care or services from any department or 
agency of the United States);
(C) has no other contractual or legal recourse against a 
third party that would, in whole or in part, extinguish such 
liability to the provider; and
(D) is not eligible for reimbursement for medical care or 
services under section 1728 of this title.

(c) Limitations on reimbursement.--(1) The Secretary, in 
accordance with regulations prescribed by the Secretary, 
shall--
(A) establish the maximum amount payable under subsection 
(a);
(B) delineate the circumstances under which such payments may 
be made, to include such requirements on requesting 
reimbursement as the Secretary shall establish; and
(C) provide that in no event may a payment under that 
subsection include any amount for which the veteran is not 
personally liable.

(2) Subject to paragraph (1), the Secretary may provide 
reimbursement under this section only after the veteran or 
the provider of emergency treatment has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment.

(3) Payment by the Secretary under this section on behalf of 
a veteran to a provider of emergency treatment shall, unless 
rejected and refunded by the provider within 30 days of 
receipt, extinguish any liability on the part of the veteran 
for that treatment. Neither the absence of a contract or 
agreement between the Secretary and the provider nor any 
provision of a contract, agreement, or assignment to the 
contrary shall operate to modify, limit, or negate the 
requirement in the preceding sentence.

(d) Independent right of recovery.--(1) In accordance with 
regulations prescribed by the Secretary, the United States 
shall have the independent right to recover any amount paid 
under this section when, and to the extent that, a third 
party subsequently makes a payment for the same emergency 
treatment.

(2) Any amount paid by the United States to the veteran (or 
the veteran's personal representative, successor, dependents, 
or survivors) or to any other person or organization paying 
for such treatment shall constitute a lien in favor of the 
United States against any recovery the payee subsequently 
receives from a third party for the same treatment.

(3) Any amount paid by the United States to the provider that 
furnished the veteran's emergency treatment shall constitute 
a lien against any subsequent amount the provider receives 
from a third party for the same emergency treatment for which 
the United States made payment.

(4) The veteran (or the veteran's personal representative, 
successor, dependents, or survivors) shall ensure that the 
Secretary is promptly notified of any payment received from 
any third party for emergency treatment furnished to the 
veteran. The veteran (or the veteran's personal 
representative, successor, dependents, or survivors) shall 
immediately forward all documents relating to such payment, 
cooperate with the Secretary in the investigation of such 
payment, and assist the Secretary in enforcing the United 
States right to recover any payment made under subsection 
(c)(3).

(e) Waiver.--The Secretary, in the Secretary's discretion, 
may waive recovery of a payment made to a veteran under this 
section that is otherwise required by subsection (d)(1) when 
the Secretary determines that such waiver would be in the 
best interest of the United States, as defined by regulations 
prescribed by the Secretary.

(f) Definitions.--For purposes of this section:
(1) The term "emergency treatment" means medical care or 
services furnished, in the judgment of the Secretary--
(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable;
(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and
(C) until such time as the veteran can be transferred safely 
to a Department facility or other Federal facility.
(2) The term "health-plan contract" includes any of the 
following:
(A) An insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.
(B) An insurance program described in section 1811 of the 
Social Security Act (42 U.S.C. 1395c) or established by 
section 1831 of that Act 42 U.S.C.1395j)

(C) A State plan for medical assistance approved under title 
XIX of such Act (42 38 U.S.C.1396 et seq.).
(D) A workers' compensation law or plan described in section 
1729(a)(2)(A) of this title.
(E) A law of a State or political subdivision described in 
section 1729(a)(2)(B) of this title.
(3) The term "third party" means any of the following:
(A) A Federal entity.
(B) A State or political subdivision of a State.
(C) An employer or an employer's insurance carrier.
(D) An automobile accident reparations insurance carrier.
(E) A person or entity obligated to provide, or to pay the 
expenses of, health services under a health-plan contract.

38 C.F.R. § 17.1002 (2006):

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millenium Bill Act" in 
the decision.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in am ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

To prevail on his claim, one of the things the veteran needs 
to show is that he has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment.  It is clear, however, that he 
did have such coverage.  The documentary evidence shows that 
the veteran had Medicare, and that Medicare had actually made 
payments for some of the medical service rendered between 
July 14 and 17, 2001.  A private bill statement for the July 
2001 treatment indicates that Medicare had made prior 
payments; and the veteran admitted under oath that he had 
Medicare A coverage for the treatment.  That he had some form 
of health care contract that paid for at least some of the 
emergency medical services, then, is not in dispute.  The 
evidence shows that he did.  The conclusion must be that VA 
can not pay or reimburse for any part of the emergency 
treatment since the veteran had coverage for at least partial 
payment for the emergency treatment which he wants VA to pay 
for.  The law requires the result reached given the facts.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran has raised other matters, in his January 2007 
hearing testimony, that do not have a bearing on the outcome, 
given the requirements for entitlement to the benefits 
sought.  For example, he testified that he would have gotten 
treatment from VA if it had not been an emergency requiring 
him to be transported to NUMC.  He also challenged some of 
the medical charges that were made.  The matter which 
disposes of the claim is that the veteran had coverage under 
a health-plan contract - Medicare.  Whether or when the 
veteran had Medicare Part B and/or CHAMPUS is irrelevant, as 
it is obvious that Medicare paid for at least some of the 
emergency medical services at issue.  VA pays only when there 
is no coverage at all.

Because the record before the Board shows that the claim that 
the veteran has appealed was filed by the hospital, the Board 
does not have information concerning whether any notice was 
given pursuant to 38 U.S.C.A. §§ 5103 or 38 C.F.R. § 3.159 to 
the claimant hospital.  The veteran has been afforded 
adequate process under 38 U.S.C.A. § 7105 (West 2002) 
concerning his appeal, and all evidence necessary to decide 
the claim has been obtained.  That includes the medical bills 
and testimony submitted.  For the reasons set forth above, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.


ORDER

Entitlement to VA payment for emergency medical services 
incurred as an inpatient at NUMC from July 14 through July 
17, 2001 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


